STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                             UNPUBLISHED
                                                             February 28, 2017
              Plaintiff-Appellee,

v                                                            No. 328354
                                                             Macomb Circuit Court
MICHAEL EUGENE HOSECLAW,                                     LC No. 2014-003953-FH

              Defendant-Appellant.


Before: JANSEN, P.J., and BECKERING and GADOLA, JJ.

BECKERING, J. (concurring).

       I concur in result only.


                                                      /s/ Jane M. Beckering




                                           -1-